Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-18 are pending. Claims 1, 7 and 13 are amended.

Response to Arguments
	Applicant’s arguments with regard to the claim objection of claims 13-18 (noted as claim 12) have been considered and are persuasive. The objection is withdrawn.

	Applicant’s arguments with regard to the double patenting rejections of claims 1-18 have been considered and are persuasive. The rejections are withdrawn in response to the claim amendments and approval of the terminal disclaimer submitted 03/04/2021.

Allowable Subject Matter

Claims 1-18 are allowed.


The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims. The claims recite meaningful limitations because the claims are limited to virtual card transactions at payment card terminals and comparing payment card terminal parameters to determine fraudulent activity. The claims require the use of the payment card terminals and information provided therefrom to determine the fraudulent activity associated with virtual payment card transactions.
3.    The closest prior art is:
Katzin-US 20120303425 A1 - MERCHANT-CONSUMER BRIDGING PLATFORM APPARATUSES, METHODS AND SYSTEMS ABSTRACT:
The MERCHANT-CONSUMER BRIDGING PLATFORM APPARATUSES, METHODS AND SYSTEMS ("MCB-Platform") various activity requests (e.g., transaction request, merchant information update request, offer issuance request, etc.) via MCB-Platform components into transaction records and merchant database updates outputs. In one implementation, a method is disclosed, comprising: receiving an activity request including merchant information associated with a merchant; retrieving a previously stored merchant record from a database; determining merchant information update indicia based on a comparison of the merchant information and the previously stored merchant record; determining a confidence metric for the merchant information update; retrieving a confidence requirement based on the activity request; determining, within a low-latency processing time-frame, whether the determined confidence metric satisfies the retrieved confidence requirement; performing the requested activity and updating the previously stored merchant record with the merchant information update indicia when the determined confidence metric satisfies the retrieved confidence requirement; and declining the activity request when the determined confidence metric satisfies the retrieved confidence requirement.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694